Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 13-20 have been reviewed and are addressed below. Claims 1-12 has been cancelled.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
Claims 13-20 are drawn to a method and system, which is/are statutory categories of invention (Step 1: YES). 
Step 2A Prong One:
Independent claim 13 recite provide a unique identifies associated with the registration information, receive a communication including the unique identifier and 
The recited limitations, as drafted, under their broadest reasonable interpretation, provide a unique identifies associated with the registration information, receive a communication including the unique identifier and contact information, receive a selection of content to be transmitted, transmit based on the contact information the content. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a “processor”, “non-transitory computer readable medium”, “first and second device”, which are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed (e.g., the “processor” language is incidental to what it is “configured” to perform). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The claims recite the additional element of “receive registration information for a patient”, which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed receiving limitations are incidental to the performance of the recited abstract idea of identifying and reporting events preceding a pattern in a set of user data. See: MPEP 2106.05(g). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See: MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, and 
paragraph 82, where “Example system 1300 includes a processing unit (CPU or processor) 1310 and a system bus 1305 that couples various system components including the system memory 1315, such as read only memory (ROM) 1320 and random access memory (RAM) 1325, to the processor 1310. The system 1300 can include a cache of high-speed memory connected directly with, in close proximity to, or integrated as part of the processor 1310.”
Paragraph 92 where “Devices implementing methods according to these disclosures can comprise hardware, firmware and/or software, and can take any of a variety of form factors. Typical examples of such form factors include laptops, smart phones, small form factor personal computers, personal digital assistants”.
The claims recite the additional element of “receive registration information for a patient”, which amounts to extra-solution activity concerning mere data gathering. The specification (e.g., as excerpted above) does not provide any indication that the additional elements are anything other than well‐understood, routine, and conventional 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 14-20 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-20 is/are rejected under 35 U.S.C. 102a2 as being Anticipated by Cohen (2005/0108057).
With respect to claim 13 Cohen teaches a system comprising: 
a processor; and 
a non-transitory computer-readable medium storing instructions that, when executed by the system, cause the system to: 
receive, from a first device, registration information for a patient (Cohen paragraph 189 “register new users”); 
provide a unique identifier associated with the registration information to the first device (Cohen paragraph 267 “the user login table comprises a nurse identifier, password, user level, first name, middle name, last name, e-mail address, and/or location, etc. The location table comprises an IV pump identifier, bed label, and/or patient identifier, etc.”); 
receive, from a second device, a communication including the unique identifier and contact information for the second device (Cohen paragraph 158 “the tag comprises a wireless identification device and a communication address comprising an IP (Internet Protocol) or Ethernet MAC address”); 
receive, from the first device, a selection of content to be transmitted to the second device (Cohen paragraph 155 “Device management processor 1160 determines whether it is safe to use medical device 1400 and/or medical device 1500 in response to a user authorization determination”); and 
transmit, based on the contact information, the content for delivery to the second device (Cohen paragraph 266).

With respect to claim 14 Cohen teaches the system of claim 13, wherein the non-transitory computer-readable medium further stores instructions that, when executed by the system, cause the system to: store an entry for the second device in a device database, wherein the entry for the second device comprises registration information for the patient and contact information for the second device (Cohen paragraph 198).

With respect to claim 15 Cohen teaches the system of claim 13, wherein the non-transitory computer-readable medium further stores instructions that, when executed by the system, cause the system to: transmit, based on the contact information, a consent request communication to the second device; receive, from the second device, a consent approval to the consent request communication; and complete a registration process for the second device based on the consent approval (Cohen paragraph 155).

With respect to claim 16 Cohen teaches the system of claim 13, wherein the content for delivery to the second device is transmitted to a messaging service for delivery to the second device (Cohen paragraph 191).

With respect to claim 17 Cohen teaches the system of claim 16, wherein the messaging service is a text messaging service (Cohen paragraph 144).

With respect to claim 18 Cohen teaches the system of claim 13, wherein the registration information for the patient is a medical record number (MRN) for the patient (Cohan paragraph 152).

With respect to claim 19 Cohen teaches the system of claim 13, wherein the contact information is a phone number where the second device can receive communications (Cohen paragraph 205).

With respect to claim 20 Cohen teaches the system of claim 13, wherein the non-transitory computer-readable medium further stores instructions that, when executed by the system, cause the system to send, based on the contact information, a survey to the second device (Cohan paragraph 155).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice A Mooneyham can be reached on (571)272-6805.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REGINALD R. REYES
Primary Examiner
Art Unit 3686



/REGINALD R REYES/Primary Examiner, Art Unit 3626